Per Curiam:

The appeal herein is dismissed on the authority of § 237 (a) of the Judicial Code, as amended by the act of February 13, 1925 (c. 229, 43 Stat. 936, 937), for the want of jurisdiction. Treating the papers whereon the appeal was allowed as a petition for certiorari, as required by § 237 (c) of the Judicial Code, the certiorari is denied for the want of a substantial federal question, on the authority of Shulthis v. McDougal, *528225 U. S. 561, 569; Hull v. Burr, 234 U. S. 712, 720; Norton v. Whiteside, 239 U. S. 144, 147.
Messrs. Charles C. Heltman and Charles F. Consaul for appellants.
Mr. W. B. Stratton for appellee.